Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-12-00632-CV

                  Katherine ARREDONDO and DTND Sierra Investments, LLC,
                                     Appellants

                                                  v.

                                          Wade RINER,
                                            Appellee

                    From the County Court at Law No. 10, Bexar County, Texas
                                     Trial Court No. 376371
                              Honorable Irene Rios, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

Delivered and Filed: January 9, 2013

DISMISSED FOR WANT OF PROSECUTION

           Appellants’ brief, which was due on November 19, 2012, has not been filed.       On

December 4, 2012, this court ordered appellants to show cause in writing by December 19, 2012,

why this appeal should not be dismissed for want of prosecution. Appellants did not respond.

The appeal is dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b). Costs

of appeal are taxed against appellants.

                                                   PER CURIAM